IN THE SUPREME COURT OF THE STATE OF DELAWARE

TAQUIAN HUNT, §
_ § No. 158,2014

Defendant Below, §

Appellant, § Court Be1ow - Superior Court

~ § of the State of Delaware,

v. § in and for New Castle County

§
STATE OF DELAWARE § Cr. ID. No. 0809019905

§
Plaintiff Below, §
Appe1lee. §
§
§
§

Submitted: July 22, 2014
Decided: August 21, 2014

Before, HOLLAND, RIDGELY and VALIHURA, Justices.
0 R D E R

This 21 st day of August 2014, having carefully considered the parties’ briefs
pursuant to Supreme Court Rule 26(c) and the record on appea1, the Court has
determined that the judgment of the Superior Court should be affirmed on the basis
of the reasons stated in the Superior Court’s Order dated February 27, 2014 with
respect to the court’s conclusion that the appellant’s petition is procedurally barred
by Superior Court Criminal Rule 61(i)(1) and that the appellant has not
demonstrated that reconsideration of the claim is warranted under the narrow

“niiscarriage of justice" exception provided for in Rule 61(i)(5).

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

` BY TI-IE COURT:

  /*\,.~.¢;Sl.,a¢/

Justice